DETAILED ACTION
	This action is responsive to the following communication: the response filed 8/4/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 1-20 are pending.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taha et al. (US 2017/0011290 ‒hereinafter Taha).

Regarding claim 1, Taha discloses a neural network system (fig. 5) comprising:
an array circuit (510, 530) configured to generate output data (580), based on first input data (540), by a plurality of memory cells (memristors of the array circuit 510, 530; para 0033, 0061);
an input circuit (545) configured to output the first input data (540) to the array circuit (i.e. circuit 510 of the array circuit 510, 530) (para 0063);
a gate circuit (555; detailed as 800 in fig. 8A) configured to output a select signal (830; fig. 8A) to the array circuit (i.e. circuit 530 of the array circuit 510, 530), based on defect information (595; detailed as 810 in fig. 8A) obtained based on the output data (i.e. based on comparing the output data 580 with a target output 590) (para 0075), 
wherein a target memory cell (a target memristor of circuit 530), from among the plurality of memory cells (i.e. memristors), is trained (i.e. adjusted; para 0075) based on second input data (820; fig. 8A), the target memory cell being activated (i.e. enabled to be adjusted; para 0075) in response to the select signal (i.e. when the select signal 830 is applied to the circuit; fig. 8A), and
wherein the defect information (595) is associated with a defect (an error due to a difference between the output data 580 of the plurality of the memristors and the target output 590; para 0067) included in the plurality of memory cells (i.e. memristors).

Regarding claim 2, Taha discloses the neural network system, further comprising:
a calculating circuit (fig. 5) configured to perform a calculation (i.e. to obtain a difference between the output data 580 of the plurality of the memristors and the target output 590; para 0067) according to an activation function based on the output data, to output result data (para 0081-0090).

Regarding claim 3, Taha discloses the neural network system, wherein the defect information is obtained further based on the result data (para 0081-0090).

Regarding claim 4, Taha discloses the neural network system, wherein each of the plurality of memory cells includes a memristor component (para 0061).

Regarding claim 5, Taha discloses the neural network system, wherein the target memory cell includes a memristor component (para 0061), and wherein a characteristic value of the memristor component varies as the target memory cells is trained based on the second input data (0075-0076).

Regarding claim 6, Taha discloses the neural network system, wherein the plurality of memory cells are formed with a crossbar structure (para 0061).

Regarding claim 7, Taha discloses the neural network system, wherein the plurality of memory cells are programmed (i.e. via changing resistance value of the memristors; para 0028) by the first input data during a first time period (i.e. before training), and
wherein the target memory cell, among the plurality of programmed memory
cells, is reprogrammed (i.e. in which resistance value of the memristor is adjusted; para 0073) by the second input data during a second time period (i.e. during training), the second time period being after the first time period (i.e. before and during training).

Regarding claim 8, Taha discloses the neural network system, wherein the gate circuit is further configured to output the select signal to activate memory cells of a target column, the memory cells of the target column including the target memory cell (560; fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha et al. (US 2017/0011290 ‒hereinafter Taha) in view of Okazaki et al. (US 2019/0228287 ‒hereinafter Okazaki).

Regarding claim 9, Taha does not expressly disclose the neural network system, wherein the gate circuit is further configured to store target data associated with whether to activate the target memory cell.
Okazaki discloses wherein the gate circuit is further configured to store target data (para 0042) associated with whether to activate the target memory cell (para 0045-0047).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Taha is modifiable as taught by Okazaki for the purpose of implementing a circuit to facilitate the overall learning capacity of the system (para 0038 of Okazaki).

Regarding claim 10, Taha does not expressly disclose the neural network system, wherein the gate circuit includes a memristor component configured to store the target data.
Okazaki discloses wherein the gate circuit includes a memristor component configured to store the target data (para 0024).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Taha is modifiable as taught by Okazaki for the purpose of implementing a circuit to facilitate the overall learning capacity of the system (para 0038 of Okazaki).


Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha et al. (US 2017/0011290 ‒hereinafter Taha) in view of Bichler et al. (US 2014/0122402 ‒Bichler).



Regarding claim 11, Taha discloses a neural network system (fig. 5) comprising:
a gate circuit (555) configured to, based on defect information (595; detailed as 810 in fig. 8A), output a select signal (830; fig. 8A) having a first logical value (para 0076) to activate (i.e. enabled to be adjusted; para 0075) a target column (560);
an array circuit (510, 530) configured to generate output data (580) corresponding to input data (540) by the target column (560), the target column being programmed (i.e. via changing resistance value of the memristors; para 0028) by the input data (540) in response to the select signal (830; fig. 8A) of the first logical value (para 0076); and
an input circuit (545) configured to output the first input data (540) to the array circuit (i.e. circuit 510 of the array circuit 510, 530) (para 0063);
wherein the defect information (595) is associated with an error (an error due to a difference between the output data 580 of the plurality of the memristors and the target output 590; para 0067) included in the output data (580).
Taha does not expressly disclose output the select signal having a second logical value to deactivate the target column.
Bichler discloses output the select signal (select signal for selecting inputs 101-104; fig. 7) having a second logical value (i.e. of reinitialization pulse; para 0111) to deactivate the target column (target column electrically coupled to input 103; fig. 5).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Taha is modifiable as taught by Bichler for the purpose of improved learning and maintenance of an artificial synapse, made possible through implementing a neural network (para 0081, 0106 of Bichler).

Regarding claim 12, Taha discloses the neural network system, wherein the error is associated with a defect included in the target column (para 0066-0067).

Regarding claim 13, Taha discloses the neural network system, further comprising:
a calculating circuit (a comparator; fig. 5) configured to perform a calculation (i.e. to obtain a difference between the output data 580 of the plurality of the memristors and the target output 590; para 0067) according to an activation function based on the output data, to output result data (para 0081-0090).

Regarding claim 14, Taha discloses the neural network system, wherein the error is calculated based on the result data (para 0081-0090).

Allowable Subject Matter
Claim(s) 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely wherein the first column and the second column is configured to generate an output voltage in response to the select signal of the first logical value, and deactivated in response to the select signal of the second logical value, wherein the defect information is associated with output data.
The allowable claims are supported in at least fig. 10 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267. The examiner can normally be reached M-F, 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______